

116 HR 5048 IH: Fairness for Local Veteran Cemeteries Act
U.S. House of Representatives
2019-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5048IN THE HOUSE OF REPRESENTATIVESNovember 12, 2019Mr. Delgado (for himself, Ms. Stefanik, Mr. Young, and Mr. Mast) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to provide
			 aid to counties for establishment, expansion, and improvement of veterans’
			 cemeteries.
	
 1.Short titleThis Act may be cited as the Fairness for Local Veteran Cemeteries Act. 2.Department of Veterans Affairs aid to counties for establishment, expansion, and improvement of veterans' cemeteries (a)In generalSection 2408 of title 38, United States Code, is amended—
 (1)by inserting or county after State each place it appears; and (2)in subsection (a), by adding at the end the following new paragraph:
					
						(3)
 (A)The Secretary may make a grant to a county under this section only if— (i) (I)the State in which the county is located does not have a veterans’ cemetery owned by the State; or
 (II)the State in which the county is located did not apply for a grant during the previous year; and (ii)the county demonstrates in the application under paragraph (2), to the satisfaction of the Secretary, that the county has the resources necessary to operate and maintain the veterans’ cemetery owned by the county.
 (B)If a county and the State in which the county is located both apply for a grant under this section for the same year, the Secretary shall give priority to the State.
 (C)The Secretary shall prescribe regulations to carry out this paragraph.. (b)Clerical amendments (1)Section headingThe heading of such section is amended by inserting and counties after States.
 (2)Table of sectionsThe table of sections at the beginning of chapter 24 of such title is amended by striking the item relating to section 2408 and inserting the following new item:
					
						
							2408. Aid to States and counties for establishment, expansion, and improvement of veterans'
			 cemeteries..
				